                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,
      Plaintiff-Respondent,                            Case No. 10-20403
                                                       Honorable Nancy G. Edmunds
v.
KWAME M. KILPATRICK (D-1),

      Defendant-Petitioner.
________________________________________/

     ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION [648]
      AND DENYING PETITIONER’S MOTION TO DISQUALIFY JUDGE [649]

I.    Background

      On March 19, 2019, the Court entered an Order Denying Defendant-Petitioner

Kwame Kilpatrick’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence. (Dkt. 645.) Judgment was entered on the same date. (Dkt. 646.) This

matter is now before the Court on Defendant’s motion for reconsideration, (dkt. 648),

and Defendant’s motion to disqualify Judge Nancy G. Edmunds under 28 U.S.C. §

455(a), (dkt. 649), which were both filed pro se on April 9, 2019. Defendant also filed a

number of briefs and exhibits, (dkts. 650, 651, 652, 656, 658, 659), as well as an

addendum to his motion for reconsideration, (dkt. 654).1 The government opposes both



      1
         Defendant requests oral argument. Pursuant to Eastern District of Michigan
Local Rule 7.1(f)(1), however, a court will not hold a hearing on a motion for
reconsideration unless the judge orders a hearing. With regard to the motion to
disqualify, the Court finds that the facts and legal arguments are adequately presented
in the parties’ pleadings and that the decision process would not be significantly aided
by oral argument. Therefore, pursuant to Local Rule 7.1(f)(2), the Court decides both
motions without oral argument.
                                            1
motions. (Dkt. 655.) For the reasons set forth below, the Court DENIES Defendant’s

motions.

II.    Motion for Reconsideration

           a. Denial of § 2255 Motion

       Defendant argues that the Court should reconsider its order denying his § 2255

motion because Judge Edmunds2 should have recused herself from this case due to an

alleged friendship she had with his defense counsel, Jim Thomas (“Defense Counsel”).

In support of his argument, Defendant recounts a brief conversation that allegedly took

place on August 7, 2012, in his presence during a pretrial conference in chambers.

Defendant asserts that Defense Counsel told Judge Edmunds, “Thank you for the lovely

card for my wedding. My wife and I truly loved it,” and Judge Edmunds responded with,

“You are welcome, Jim.” (See dkt. 648, Pg ID 18311.) Defendant argues that due to

this friendship, the Court was biased against him when considering his arguments

regarding his right to conflict-free representation.

       Under Rule 7.1(h) of the Local Rules for the Eastern District of Michigan, a party

may file a motion for reconsideration within fourteen days after a court issues an order

to which the party objects. For the motion to succeed, the movant “must not only

demonstrate a palpable defect by which the Court and the parties . . . have been misled

but also show that correcting the defect will result in a different disposition of the case.”

E.D. Mich. L. R. 7.1(h)(3). A court generally will not grant a motion for reconsideration




       2
         The Court will refer to itself as “Judge Edmunds,” even though it is awkward,
due to the personal nature of the allegations made.
                                              2
that “merely present[s] the same issues ruled upon by the Court, either expressly or by

reasonable implication.” Id.

       Defendant’s motion for reconsideration under Local Rule 7.1(h) is untimely

because it was filed more than fourteen days after this Court entered its order denying

his § 2255 motion on March 19, 2019.3 Because the government objects to the

untimeliness of Defendant’s motion, it must be denied on this basis alone. See United

States v. Gaytan-Garza, 652 F.3d 680, 681 (6th Cir. 2011) (indicating that a court is

required to enforce a time period established by rule if the government raises the issue);

Cook v. United States, 246 F. App’x 990, 994 (6th Cir. 2007) (unpublished) (noting that

“district courts must observe the clear limits of time prescriptions when they are properly

invoked”) (internal quotations and citation omitted). And while pro se filings are

construed liberally,4 this does not excuse the “fail[ure] to adhere to readily

comprehended court deadlines.” See May v. Pike Lake State Park, 8 F. App’x 507, 508

(6th Cir. 2001) (unpublished).

       And even if the Court construes Defendant’s motion as a timely motion to amend

or alter a judgment under Federal Rule of Civil Procedure 59(e),5 Defendant is not



       3
         Defendant invokes the prisoner mailbox rule, under which a motion is
considered filed on the date the prisoner delivers it to prison authorities for forwarding to
the court clerk. See Scuba v. Brigano, 527 F.3d 479, 484 (6th Cir. 2007). Defendant’s
motion for reconsideration is dated April 4, 2019. Thus, even under the prisoner
mailbox rule, it is untimely.
       4
         Defendant points to this general principle but fails to note that he is a former
attorney.
       5
         The standards for a motion under Local Rule 7.1(h) and Rule 59(e) are similar,
see Quatrine v. Berghuis, 751 F. App’x 885, 888 (6th Cir. 2018) (unpublished), but a
party has twenty-eight days to file a motion under the latter. Defendant does not cite to
Rule 59(e) anywhere in his motion, but the courts sometimes construe a motion for
reconsideration as a motion under Rule 59(e). See, e.g., Moody v. Pepsi-Cola Metro.
Bottling Co., 915 F.2d 201, 206 (6th Cir. 1990). The Sixth Circuit has noted, however,
                                              3
entitled to relief. First, Defendant has not identified a palpable defect by which the

Court and the parties have been misled. See E.D. Mich. L. R. 7.1(h)(3). Moreover, this

is the first time Defendant makes his argument regarding the purported friendship

between Judge Edmunds and Defense Counsel, even though he could and should have

raised it in as early as August of 2012, when the conversation he now relays allegedly

took place. Thus, the Court need not address it on a motion for reconsideration. See

Sault Ste. Marie Tribe v. Engler, 146 F.3d 367, 374 (6th Cir. 1998) (noting that parties

should not use motions for reconsideration “to raise arguments which could, and should,

have been made before judgment issued”). And even if Defendant had raised his

recusal claim in his § 2255 motion, this issue has been procedurally defaulted because

Defendant did not raise it on direct appeal and he has not presented anything in his

motion that would excuse his default. See Regalado v. United States, 334 F.3d 520,

528 (6th Cir. 2003). Finally, to the extent Defendant reasserts his arguments regarding

his right to conflict-free representation and a purported error in the jury instructions, the

Court need not reconsider these arguments it previously considered and rejected. See

Nagle Indus., Inc. v. Ford Motor Co., 175 F.R.D. 251, 255 (E.D. Mich. 1997) (noting that

motions for reconsideration “are not the proper vehicle to relitigate issues previously

considered”) (internal quotations and citation omitted). In sum, not only is Defendant’s

motion for reconsideration untimely, but also there is no need to address it on the

merits.



that “this approach makes little sense in the Eastern District of Michigan, which has a
local rule specifically providing for a motion for reconsideration.” Papas v. Buchwald
Capital Advisors, LLC (In re Greektown Holdings, LLC), 728 F.3d 567, 574 (6th Cir.
2013). Nonetheless, the Court will continue its analysis to demonstrate that
Defendant’s motion fails even if it is timely.
                                              4
           b. Denial of Certificate of Appealability

       In an “addendum” to his motion for reconsideration, Defendant argues that if the

Court does not reconsider its denial of his § 2255 motion, it should alternatively

reconsider its decision to deny him a certificate of appealability on the issue of whether

the jury instructions in this case were erroneous in light of McDonnell v. United States,

136 S. Ct. 2355 (2016). (Dkt. 654.) In support of this argument, he cites to an order

issued by the Sixth Circuit on March 27, 2019, granting a defendant who similarly raised

a McDonnell claim in his § 2255 motion a certificate of appealability on the issues of

whether “the district court’s jury instructions regarding an ‘official act’ were erroneous in

light of McDonnell,” and whether that “instructional error, if any, was harmless.”6 See

Dimora v. United States, No. 18-4260, dkt. 9-2 (6th Cir. Mar. 27, 2019). As noted

above, Defendant’s motion for reconsideration is untimely. Moreover, this Court

previously addressed Defendant’s McDonnell claim at length, finding it both

procedurally defaulted and unavailing. See United States v. Kilpatrick, No. 10-20403,

2019 U.S. Dist. LEXIS 44570, at *4-14 (E.D. Mich. Mar. 19, 2019). Nonetheless, the

Court will address the Sixth Circuit’s recently issued order briefly.

       There are a number of distinguishing factors between this case and Dimora that

support the Court’s conclusion that Defendant’s McDonnell argument does not similarly

deserve encouragement to proceed beyond the certificate of appealability stage. First,

the defendant in Dimora had preserved his McDonnell claim by raising its essence




       6
          The Sixth Circuit also granted the defendant in Dimora a certificate of
appealability on a third issue: whether “the exclusion of his ethics reports at trial was
still harmless when combined with any instructional error.” However, that issue is
irrelevant here.
                                              5
throughout his prosecution and on direct appeal, and thus the district court decided it on

the merits. See Dimora v. United States, No. 1:10CR387, 2018 U.S. Dist. LEXIS

180870, at *21 (N.D. Ohio Oct. 22, 2018). In contrast, Defendant procedurally defaulted

his McDonnell claim, and this Court only addressed it to show that even if it had not

been defaulted, any alleged error was harmless. See Kilpatrick, 2019 U.S. Dist. LEXIS

44570, at *6. This distinction alone is a sufficient basis for denying Defendant a

certificate of appealability on his McDonnell claim. Moreover, there were several

instances in Dimora where the government had urged the jury to convict the defendant

for conduct that did not fit McDonnell’s definition of an “official act,” but the district court

found that those acts would have been disregarded by a rational juror applying its

instructions. See Dimora, 2018 U.S. Dist. LEXIS 180870, at *81. Here, as this Court

previously found, each of Defendant’s convictions was based upon the approving,

awarding, or withholding of a different Department of Water & Sewerage for the City of

Detroit contract, which satisfies McDonnell’s narrower definition of “official act.”7 See

Kilpatrick, 2019 U.S. Dist. LEXIS 44570, at *10-11. In sum, the Sixth Circuit’s order

granting the defendant in Dimora a certificate of appealability does not lead this Court to

reconsider its denial of a certificate of appealability in this case.

III.   Motion to Disqualify Judge Edmunds

       Defendant also cites to the same conversation that allegedly took place on

August 7, 2012, to argue that Judge Edmunds should be disqualified from his case



       7
         Not only was there an official act underlying all of Defendant’s convictions, but
also all of his extortion convictions, except one, rested on a wrongful fear of economic
harm theory (either exclusively or in addition to also resting on a color of official right
theory) and McDonnell is inapplicable to that theory. See Kilpatrick, 2019 U.S. Dist.
LEXIS 44570, at *12-14.
                                                6
under § 455(a). Section 455(a) requires any judge of the United States to “disqualify

[her]self in any proceeding in which [her] impartiality might reasonably be questioned.”

       The Court first finds Defendant’s motion moot. Mootness depends on “whether

the relief sought would, if granted, make a difference to the legal interests of the

parties.” See McPherson v. Mich. High Sch. Athletic Ass’n, 119 F.3d 453, 458 (6th Cir.

1997) (internal quotations and citation omitted). Defendant requests that Judge

Edmunds be disqualified from deciding his § 2255 motion, but the Court has already

denied that motion and judgment has been entered. See Kilpatrick, 2019 U.S. Dist.

LEXIS 44570, at *55; dkt. 646. And while Defendant has filed a motion for

reconsideration, the Court need not consider it for the reasons discussed above. Also,

prisoners have no automatic right to appeal a district court’s denial of relief under §

2255 unless a circuit justice or district court judge issues a certificate of appealability, 28

U.S.C. § 2253(c)(1)(B), and this Court has already denied Defendant a certificate of

appealability, see Kilpatrick, 2019 U.S. Dist. LEXIS 44570, at *54-55. In sum, even if

Judge Edmunds were to recuse herself from this case, it would make no difference to

Defendant. Thus, Defendant’s motion for disqualification should be denied as moot.

       And even if Defendant’s motion to disqualify is not moot, the Court finds that it

fails for two additional reasons. First, § 455 requires that disqualification motions be

timely. See In re City of Detroit, 828 F.2d 1160, 1167 (6th Cir. 1987) (finding this

requirement implicit in § 455 and supported by the statute’s legislative history). “A

disqualification motion filed after trial and judgment is generally considered untimely.”

Waggoner v. Dallaire, 649 F.2d 1362, 1370 (9th Cir. 1981). In other words, “[a]

defendant cannot take his chances with a judge and then, if he thinks that the sentence



                                               7
is too severe, secure a disqualification and a hearing before another judge.” Taylor v.

United States, 179 F.2d 640, 642 (9th Cir. 1950). A delay in bringing a disqualification

motion may be excused only if there is a showing of good cause. See Deuer Mfg., Inc.

v. Kent Prods., Inc., 760 F. Supp. 609, 611-12 (E.D. Mich. 1989).

       In United States v. Murphy, 768 F.2d 1518, 1538 (7th Cir. 1985), the Seventh

Circuit found that the close relationship between the judge and the prosecutor, including

plans to vacation together immediately after sentencing, gave an appearance of

impropriety. Yet, the court refused to grant defendant a new trial in the absence of a

showing of actual impropriety or actual prejudice due to the delay in bringing his

disqualification motion. Id. at 1541. In so doing, the court noted that “[a] criminal trial is

too serious and too costly to permit a defendant to sit on possible errors, hoping to have

a crack at an acquittal (or low sentence) and then still a second trial.” Id.

       Here, Defendant was aware of the conversation that allegedly took place

between Judge Edmunds and Defense Counsel prior to trial. Not only did he fail to

bring his disqualification motion at the time, but he also did not raise his claim of

impartiality at any time prior to judgment and sentencing. This alone renders his motion

untimely. Moreover, Defendant did not raise this issue on direct appeal. Nor did he

raise it when he filed his § 2255 motion in June of 2017. Instead, Defendant waited until

after this Court denied his § 2255 motion in 2019 to raise an issue he has been aware

of and could have raised over six and a half years ago. Defendant cannot bring a

disqualification motion merely to “try[] to avoid an impending adverse decision.” See In

re Detroit, 828 F.2d at 1167-68. And he has not presented anything in his motion that

would excuse the delay. Thus, Defendant’s motion to disqualify is denied as untimely.



                                              8
See, e.g., id. at 1168 (finding claims of bias untimely because they “could have been

raised two or three years earlier”); United States v. Burns, Nos. 86-10, 86-26, 1988 U.S.

Dist. LEXIS 12635, at *12-13 (E.D. Ky. Oct. 14, 1988) (finding a motion for

disqualification untimely because it could have been raised prior to sentencing).

      And even if Defendant could establish good cause for the untimeliness of his

motion, the Court finds that the motion lacks merit. Section 455(a) imposes an objective

standard; thus, a judge must recuse herself only “where a reasonable person with

knowledge of all the facts would conclude that the judge’s impartiality might reasonably

be questioned.” Burley v. Gagacki, 834 F.3d 606, 615-16 (6th Cir. 2016) (internal

quotations and citation omitted). “[T]he judge need not recuse [her]self based on the

subjective view of a party no matter how strongly that view is held.” United States v.

Sammons, 918 F.2d 592, 599 (6th Cir. 1990) (internal quotations and citation omitted).

“[A] judge is presumed to be impartial, and the party seeking disqualification bears the

substantial burden of proving otherwise.” Scott v. Metro. Health Corp., 234 F. App’x

341, 352 (6th Cir. 2007) (unpublished) (internal quotations and citation omitted).

      Even if Defendant’s allegations are true and a wedding card was given by Judge

Edmunds to Defense Counsel, this does not indicate that there was anything more than

a collegial, professional relationship between them. Sending a wedding card is a

“common” occurrence that would not lead a reasonable observer to question a judge’s

impartiality. See United States v. Cherry, 330 F.3d 658, 666 (4th Cir. 2003) (finding that

a letter of appreciation from the judge to a citizen who supported his nomination would

not appear to a reasonable observer as a sign of partiality). In fact, many courts “have

held that a judge need not disqualify [her]self just because a friend—even a close



                                            9
friend—appears as a lawyer.” Murphy, 768 F.2d at 1537-38 (citing cases). As

articulated by the Seventh Circuit,

       [i]n today’s legal culture friendships among judges and lawyers are
       common. They are more than common; they are desirable. A judge need
       not cut [her]self off from the rest of the legal community. Social as well as
       official communications among judges and lawyers may improve the quality
       of legal decisions. Social interactions also make service on the bench, quite
       isolated as a rule, more tolerable to judges.

Id. at 1537. Only if “the association [between the judge and attorney] exceeds ‘what

might reasonably be expected’ in light of the associational activities of an ordinary

judge” may “the unusual aspects of a social relation . . . give rise to a reasonable

question about the judge’s impartiality.” Id. at 1538 (quoting Parrish v. Bd. of Comm’rs,

524 F.2d 98, 104 (5th Cir. 1975)). Here, there are no unusual aspects to the

relationship between Judge Edmunds and Defense Counsel, nor are any alleged, and

thus a reasonable person would not question Judge Edmunds’ impartiality.

       Section 455(a) does not rest on a judge’s personal bias or prejudice, but to the

extent Defendant argues that Judge Edmunds was biased against him, the Court notes

that “judicial rulings alone almost never constitute a valid basis for a bias or partiality

motion.” See Liteky v. United States, 510 U.S. 540, 555 (1994). Even though the Court

resolved the conflict-of-interest issues in a manner that allowed Defense Counsel to

continue his representation of Defendant, this does not constitute evidence of bias.

Moreover, the Sixth Circuit has considered and rejected Defendant’s conflict-of-interest

claim on the merits, further undermining his claims of bias. See United States v.

Kilpatrick, 798 F.3d 365, 374-76 (6th Cir. 2015). In sum, Defendant falls far short of

satisfying his burden of proving that disqualification was warranted in this case.




                                              10
       Finally, the Court will address Defendant’s request for discovery and an

evidentiary hearing held by another district court judge. The Court first notes that it is

proper for the challenged judge to rule on a motion to disqualify. See United States v.

Hatchett, No. 92-1065, 1992 U.S. App. LEXIS 27169, at *5-6 (6th Cir. Oct. 15, 1992)

(unpublished) (finding this position supported by both the text and the legislative history

of § 455); see also Chitimacha Tribe of La. v. Harry L. Laws Co., 690 F.2d 1157, 1162

(5th Cir. 1982) (noting “[t]he challenged judge is most familiar with the alleged bias or

conflict of interest” and “recusal motions should only be transferred in unusual

circumstances”). “A recusal motion is committed to the sound discretion of the district

judge, and on appeal [the Sixth Circuit] ask[s] only whether [s]he has abused h[er]

discretion.” In re M. Ibrahim Khan, P.S.C., 751 F.2d 162, 165 (6th Cir. 1984) (internal

quotations and citation omitted). And with regard to Defendant’s request for discovery

and an evidentiary hearing, the Court finds both unnecessary. As discussed above,

Defendant’s motion to disqualify is moot and untimely. And even if the Court were to

decide the motion on the merits, Defendant fails to meet his burden of establishing that

a reasonable person, knowing all of the circumstances, would question Judge

Edmunds’ impartiality. Defendant’s request for discovery and an evidentiary hearing

before another district court judge is denied.

IV.    Conclusion

       For the reasons set forth above, the Court hereby DENIES Defendant’s motion

for reconsideration and DENIES Defendant’s motion for disqualification pursuant to §

455(a).




                                             11
      SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: May 22, 2019


I hereby certify that a copy of the foregoing document was served upon counsel of record
on May 22, 2019, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                          12
